         Case 6:15-cv-01517-AA          Document 500        Filed 06/24/21      Page 1 of 2




JEAN E. WILLIAMS
Acting Assistant Attorney General

SEAN C. DUFFY (NY Bar No. 4103131)
FRANK J. SINGER (CA Bar No. 227459)
Trial Attorneys
United States Department of Justice
Environment & Natural Resources Division
Natural Resources Section
150 M Street NE
Washington, DC 20002
Telephone: (202) 305-0445
Facsimile: (202) 305-0506
sean.c.duffy@usdoj.gov

Attorneys for Defendants

                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
                                        EUGENE DIVISION

 KELSEY CASCADIA ROSE JULIANA, et al.,                     Case No. 6:15-cv-01517-AA
     Plaintiffs,
                                                           DEFENDANTS’ NOTICE OF
         v.                                                SUPPLEMENTAL AUTHORITY

 UNITED STATES OF AMERICA, et al.,
      Defendants.



       Defendants hereby provide notice of supplemental authority of a new opinion in

California, et al. v. Texas, et al., Nos. 19-840 and 19-1019, issued by the United States Supreme

Court on June 17, 2021. In that opinion, the Supreme Court reaffirmed that the Declaratory

Judgment Act, 28 U.S.C. § 2201, “alone does not provide a court with jurisdiction,” or “‘permit

litigants to . . . obtain constitutional rulings in advance of necessity.’” Slip. Op. at 8 (quoting

Poe v. Ullman, 367 U.S. 497, 506 (1961)). “Instead, just like suits for every other type of

remedy, declaratory-judgment actions must satisfy Article III’s case-or-controversy

requirement.” Id. A copy of the slip opinion is attached.


       DEFS.’ NOTICE OF SUPP. AUTHORITY                                                               1
      Case 6:15-cv-01517-AA     Document 500   Filed 06/24/21      Page 2 of 2




Dated: June 24, 2021                    JEAN E. WILLIAMS
                                        Acting Assistant Attorney General
                                        United States Department of Justice

                                        /s/ Sean C. Duffy
                                        SEAN C. DUFFY (NY Bar No. 4103131)
                                        FRANK J. SINGER (CA Bar No. 227459)
                                        Environment & Natural Resources Division
                                        Natural Resources Section
                                        150 M Street, NE
                                        Washington, DC 20002
                                        Tel: (202) 305-0445
                                        Fax: (202) 305-0506
                                        E-mail: sean.c.duffy@usdoj.gov

                                        Attorneys for Defendants




     DEFS.’ NOTICE OF SUPP. AUTHORITY                                              2
